Citation Nr: 1724795	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  02-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating for generalized anxiety disorder higher than 50 percent prior to February 26, 2010, and higher than 70 percent thereafter.

2.  Entitlement to an effective date earlier than February 26, 2010, for the award of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2000 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, in the Commonwealth of Puerto Rico.

These claims were most recently remanded in January 2012 for additional development, which has been completed.  In this decision, the Board is granting a 70 percent rating for the entire period on appeal, and a TDIU from January 2001.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's generalized anxiety disorder has manifested with social and occupational impairment characterized by deficiencies in most areas, but not with total social and occupational impairment.

2.  For the entire period on appeal, his service-connected disability has precluded him from obtaining and sustaining substantial gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial rating for PTSD have been met since February 3, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2016).

2.  The criteria for a TDIU are met effective from February 3, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016); Rice v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Generalized anxiety disorder

The criteria for evaluating generalized anxiety disorder are found at 38 C.F.R. § 4.130, DC 9400.  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

When evaluating a mental disorder, one must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

As a threshold matter, the Board notes the Veteran's claim for an increased rating was received in February 2000.  He did not specifically appeal the May 2000 rating decision, which increased his rating to 50 percent effective from the date of receipt of his claim, but he did file another claim for an increased rating that same month, in May 2000, which the Board construes as a notice of disagreement (NOD).  Further, new and material evidence was also received within the year following the May 2000 rating decision.  Accordingly, this claim is considered to be pending since February 3, 2000, the date of receipt of the claim.  38 C.F.R. §§ 3.156, 3.400. 

The Veteran argues that his rating should be 70 percent since at least 2001, as his symptoms have impacted his relationships, his ability to work, his mood, and his judgment.  After review of the evidence, the Board agrees with his arguments, and finds that a 70 percent rating is appropriate from February 3, 2000, the date of receipt of his claim, as his symptoms have caused him to have deficiencies in most areas.  The Board does not find that a 100 percent rating is warranted, however, as it has not caused total occupational and social impairment.  38 C.F.R. § 4.130, DC 9400.  

The record shows the Veteran was partially admitted to the hospital for psychiatric treatment in or around December 1999 (as explained in the June 2000 private psychiatric report), after he had been experiencing conflict with a co-worker.  The Veteran reported being very worried about his ability to maintain control of his temper, particularly if he was forced to continue to work with that same co-worker.  He was also exhibiting extreme irritability, hostility, anxiety, insomnia, and difficulties with concentration and maintaining self-control.  At the March 2000 VA examination, he was still away from work-for approximately seven months at that point-to work through his feelings and behaviors regarding this work conflict.  The VA examiner noted the Veteran was tense because of his concern over possibly losing his job.  He was noted to have trouble containing his anger, and it was noted he particularly had bad road rage.  

He was back at work by May 2000, but having trouble again, manifested by increased anxiety and irritability.  In June 2000, his private treatment provider noted that he had experienced a partial remission of his symptoms while out of work, but that his symptoms were again triggered and exacerbated when faced with employment stressors.  He was found to be disabled by the Social Security Administration (SSA) as of January 2001.  The January 2002 SSA decision noted that the Veteran was hospitalized for approximately 15 days in May 2001.  He was found to have poor impulse control, irritability, diminished attention and concentration, diminished judgment and insight, flat affect, and a limited capability to appropriately handle daily activities, social functioning, and stress.  June and December 2001 private treatment notes indicate that his symptoms prevented him from working.

In June 2000, another private treatment provider noted that the Veteran did not overtly think of suicide, but that it would be pleasing if "death came upon him."  This provider noted the Veteran would react aggressively in a manner that was grossly disproportionate to the situation.  There is nothing in the record that shows any attempts, or that he ever had a plan.

The record further notes that he has never married, and that he is not close to his only child.  He reports very few friends.  He had a long-term, though not live-in, girlfriend for approximately 12 years, but broke up with her prior to the December 2000 VA examination.  He had another girlfriend during the appeal period, who was noted to be a good support for him.  However, the record also shows that he has lived alone throughout the appeal period and prefers to be alone.  The record does not show any outside hobbies or activities.  

The record shows he has trouble maintaining his temper and he overreacts when angry.  The record shows that he has had physical altercations and difficulty with the law in the past, but not during the appeal period, which starts from February 2000.  He described various incidents during the April 2004 VA examination, including serving time in jail for stabbing someone, but there is nothing in the record to suggest this incident happened close in proximity to the appeal period.  He reported that the workplace conflict that occurred in 1999 included him threatening the co-worker with violence and death, but there is no indication that he followed through with any of his threats.  In a 2005 private psychological report, it was noted that the Veteran had a very poor tolerance for stressful situations at the workplace, and in dealing with coworkers and supervisors.  He interpreted their actions as provocations and reacted in verbally aggressive manner in return, and was retired due to disability.

Other than his misinterpretation of his interactions with others, his thought processes and judgment have not been severely or totally impaired.  At the March 2000 VA examination, he was described "as alert, aware of the interview, and in contact with reality."  He was able to logically and coherently respond to questions.  He was aware of the severity of his temper and worried about it increasing, thus his judgment was considered maintained.  He was considered competent to manage his own funds.  Similarly, in December 2001, he was alert and oriented, and spoke clearly and coherently.  His judgment was considered fair, and he was not suicidal or homicidal.  At the May 2003 VA examination, he was alert, aware of the interview situation, and in contact with reality.  His thought processes were coherent and logical, and there was no evidence of disorganized speech, delusions, or hallucinations.  His capacity for abstract thought was evaluated as normal.  His judgment was assessed as fair.  At the April 2004 VA examination, again, he was aware of the interview and in full contact with reality.  His thought processes were unimpaired, and his answers were relevant and coherent.  There was no evidence of hallucinations or delusions.  He was oriented to person and time.  His judgment was fair.  At the October 2016 VA examination, he was alert and in contact with reality.  His thought processes were logical and coherent.  He denied delusions and hallucinations, and did not exhibit disordered speech.  He was oriented to person, time, and place.  His judgment was assessed as good.  

At the February 2010 VA examination, he was found to only be partially oriented to time, but was oriented to person and place.  His thought processes were somewhat impaired, as he showed a paucity of ideas and a preoccupation with one or two topics, and had difficulty interpreting proverbs.  He denied suicidal and homicidal thoughts, as well as delusions, but did report intermittent auditory hallucinations.  

His VA treatment records show some memory loss for recent and immediate events, but that long term and remote memory was intact.  At the October 2016 VA examination, he was shown to have mild memory loss, such as forgetting names, directions, or recent events.  No specific examples were provided.  

Although the above-cited evidence shows impairment in thought processes, judgment, and social functioning, it does not show gross impairment in thought processes or ability to communicate, or persistent delusions or hallucinations.  The evidence does not show grossly inappropriate behavior during the appeal period or that he is a persistent danger to himself or others.  Rather, he has always been able to present himself in an appropriate manner and to communicate his thoughts and feelings in a coherent manner.  He has managed to contain his volatility, despite his quick temper and difficulties with anger.  Thus, there is not total social impairment.  This evidence does not more closely approximate the criteria for a 100 percent rating.  Accordingly, a 70 percent rating, but no higher, is granted for the entire period on appeal.  Id., 38 C.F.R. § 4.7.

The Board does find, however, that his PTSD causes total occupational impairment, as discussed in more detail below.

TDIU

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

As of this decision, the Veteran's single service-connected disability, generalized anxiety disorder, has a rating of 70 percent effective from February 3, 2000.  He meets the criteria for a TDIU for the entire period on appeal.

The remaining question, then, is whether his disability precludes him from obtaining or maintaining substantial gainful employment.  The Veteran filed an application for increased compensation based on unemployability, wherein he indicated that he last worked full-time for the U.S. Postal Service on January 3, 2000.  He had worked there for over 15 years, and was officially retired due to his service-connected disability in January 2000.  He was found by SSA to be disabled for the same reason, as of January 2001.  The Board finds this to be very persuasive evidence in his favor.

The Veteran's private treatment providers opined in June and December 2001 that the Veteran was no longer able to work because of his symptoms.  The record shows that he had been out of the office undergoing mental health treatment for a number of months, and was not able to maintain his improvement upon his return to work.  One of his providers had originally thought that he could return with accommodations, as mentioned in a June 2000 letter, but found that was not possible for him as he was too easily agitated and irritated, causing him to lose attention and concentration.  As discussed above, it was found that any improvement he had was lost at work and that he had particular difficulty handling work place stressors.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).  Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran is able to follow a substantially gainful occupation, due to his service-connected disabilities.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of TDIU is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

Based on the above, the Board finds that a TDIU is warranted, effective from February 3, 2000, the date of his claim for an increased rating.  38 C.F.R. § 3.400(o); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A 70 percent rating is granted for generalized anxiety disorder, effective from February 3, 2000.

The claim of entitlement to a rating higher than 70 percent for generalized anxiety disorder is denied.

A TDIU is granted effective February 3, 2000.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


